DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Applicant filed an Electronic Terminal Disclaimer, Patent number 10,785,016.  The Applicant filed an Electronic Terminal Disclaimer on 1/24/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Robert Frame (Reg. No.: 54,104) has agreed and authorized the Examiner to amend claims 1, 7, and 15; cancel claims 2, and 10-11.

The application has been amended as follows: 





Claims
Claim 1 (currently amended) An electronic component, comprising: 
a first external connection to receive an input voltage; 
a second external connection, maintained at an operating voltage; 
an internal voltage regulator, in communication with the first external connection and the second external connection, comprising an internal switching component in communication with the first external connection and the second external connection to supply current from the first external connection to the second external connection to maintain the second external connection at the operating voltage, wherein the internal switching component is controlled by a signal from the internal voltage regulator, wherein the signal consists of two states:
an asserted stated wherein current flows from the first external connection to the second external connection; and 
a deasserted state wherein the current does not flow; and wherein the monitoring circuit monitors the current passing through the internal switching component based on the signal; 
a monitoring circuit in communication with the internal voltage regulator; and 
a cryptographic system; 
wherein the monitoring circuit determines whether power is being injected at the second external connection based on the current passing through the internal switching component from the first external connection to the second external connection and an operation of the cryptographic system is modified if power is being injected at the second external connection.
Claim 2 (cancelled)

Claim 7 (currently amended) An electronic component, comprising: 
a first external connection to receive an input voltage; 
a second external connection, maintained at an operating voltage; 
an internal voltage regulator, in communication with the first external connection and the second external connection, comprising an internal switching component in communication with the first external connection and the second external connection to supply current from the first external connection to the second external connection to maintain the second external connection at the operating voltage, wherein the internal switching component is controlled by a signal from the internal voltage regulator, wherein the signal consists of two states:
an asserted stated wherein current flows from the first external connection to the second external connection; and 
a deasserted state wherein the current does not flow; and wherein the monitoring circuit monitors the current passing through the internal switching component based on the signal; 
a monitoring circuit in communication with the internal voltage regulator, wherein the monitoring circuit determines whether power is being injected at the second external connection based on the current passing through the internal switching component from the first external connection to the second external connection; 
a cryptographic system; and 
a processing unit, wherein the monitoring circuit alerts the processing unit if power is being injected at the second external connection and the processing unit modifies an operation of the cryptographic system if power is being injected at the second external connection.

Claim 10 (canceled)
Claim 11 (canceled)

Claim 15 (currently amended) An electronic component, comprising: 
a first external connection to receive an input voltage; 
a second external connection, maintained at an operating voltage; 
an internal voltage regulator, in communication with the first external connection and the second external connection, comprising an internal switching component in communication with the first external connection and the second external connection to supply current from the first external connection to the second external connection to maintain the second external connection at the operating voltage, wherein the internal switching component is controlled by a signal from the internal voltage regulator, wherein the signal consists of two states:
an asserted stated wherein current flows from the first external connection to the second external connection; and 
a deasserted state wherein the current does not flow; and wherein the monitoring circuit monitors the current passing through the internal switching component based on the signal; 
a monitoring circuit in communication with the internal voltage regulator, wherein the monitoring circuit determines whether power is being injected at the second external connection based on current passing through the internal switching component from the first external connection to the second external connection; 
a cryptographic system; and 
a Secure Element in communication with the monitoring circuit, wherein a Secure Element is defined as a tamper-resistant platform capable of securely hosting applications and their confidential and cryptographic data in accordance with the rules and security requirements set forth by a set of well-identified trusted authorities, wherein the Secure Element modifies an operation of the cryptographic system if power is being injected at the second external connection.

Examiner’s Statement of Reasons for Allowance

Claims 1, 3-9, and 12-20 are allowable.
The following is an Examiner’s statement of reasons for allowance:
A system and method for determining whether a cryptographic system is being observed for power consumption analysis in an attempt to decipher secret keys. The system comprises a first external connection to receive an input voltage, an internal voltage regulator with an external capacitor to produce the desired voltage for the cryptographic system. The internal
voltage regulator typically includes a switch that passes current from the first external connection to the external capacitor. By monitoring the frequency at which the switch is activated, it is possible to detect that an external voltage is being applied to the external capacitor. This external voltage is typically used to perform SPA or DPA operations. Thus, the cryptographic system may opt to take defensive actions, such as to cease performing any encryption or decryption operations if an external voltage is detected.
The closest prior art is Rezayee et al. (10,474,846).  Rezayee discloses a transaction device includes circuitry that provides a power supply to a processor of the transaction device.  Attackers may attempt to glitch the processor power supply in a manner that causes processor to operate incorrectly such as by skipping instructions.  A monitoring circuit may be coupled to the processor power supply circuitry to identify conditions that are indicative of a glitch attempt.  Glitch attempts may be stored in a memory and reported to the processor to induce the execution of counter-measures.
The prior art of Rezayee et al. (10,474,846) does not disclose or suggest, alone or in combination, the particular combination of steps or elements are recited in the independent claim “wherein the internal switching component is controlled by a signal from the internal voltage regulator, wherein the signal consists of two states: an asserted stated wherein current flows from the first external connection to the second external connection; and  a deasserted state wherein the current does not flow; and wherein the monitoring circuit monitors the current passing through the internal switching component based on the signal;  a monitoring circuit in communication with the internal voltage regulator; and  a cryptographic system; wherein the monitoring circuit determines whether power is being injected at the second external connection based on the current passing through the internal switching component from the first external connection to the second external connection and an operation of the cryptographic system is modified if power is being injected at the second external connection”.
The closest prior art is Joshi (2010/0265743).  Joshi discloses a contact-input circuit for a power system device is described for processing a higher voltage signal from power system equipment or another power system device for use by a lower voltage circuit. The contact-input circuit generally includes a voltage threshold detection device adapted to receive a higher voltage signal and allow current to flow through an opto-isolator when it detects that the higher voltage signal reaches a select threshold. The opto-isolator device generally provides a voltage signal suitable for use by the lower voltage circuit. The opto-isolator device may further be adapted to isolate the lower voltage circuit.
The prior art of Joshi (2010/0265743) does not disclose or suggest, alone or in combination, the particular combination of steps or elements are recited in the independent claim of 7, “wherein the internal switching component is controlled by a signal from the internal voltage regulator, wherein the signal consists of two states: an asserted stated wherein current flows from the first external connection to the second external connection; and a deasserted state wherein the current does not flow; and wherein the monitoring circuit monitors the current passing through the internal switching component based on the signal; a monitoring circuit in communication with the internal voltage regulator, wherein the monitoring circuit determines whether power is being injected at the second external connection based on the current passing through the internal switching component from the first external connection to the second external connection; a cryptographic system; and a processing unit, wherein the monitoring circuit alerts the processing unit if power is being injected at the second external connection and the processing unit modifies an operation of the cryptographic system if power is being injected at the second external connection”.
The non-patent literature of Polian (Title: Fault-based Attacks on Cryptographic Hardware).  Polian teaches protection against fault-based attacks can work on multiple abstraction levels: technology, circuit, information, or application. Technology-level approaches focus on physical protection of circuits (to hinder the attacker from accessing the device by storing sensitive information in parts of the circuit that are difficult to access, or shielding these parts of the circuit), or on identifying tampering attempts by providing sensors that detect light irradiation, power glitches, changes in clock frequency, and so forth. If a sensor identifies suspicious activity, the circuit can react by self-deactivation, requesting a new, uncompromized secret key, producing a random output to mislead the attacker, and/or generating a system-wide alarm. Techniques at the circuit level are more focused on the passive side-channel analysis. For example, there are design styles for which the switching activity (and therefore the power consumption) is independent from the data being processed, complicating power analysis. However, these techniques tend to incur large area and power overheads.


“wherein the internal switching component is controlled by a signal from the internal voltage regulator, wherein the signal consists of two states: an asserted stated wherein current flows from the first external connection to the second external connection; and a deasserted state wherein the current does not flow; and wherein the monitoring circuit monitors the current passing through the internal switching component based on the signal; a monitoring circuit in communication with the internal voltage regulator, wherein the monitoring circuit determines whether power is being injected at the second external connection based on current passing through the internal switching component from the first external connection to the second external connection; a cryptographic system; and a Secure Element in communication with the monitoring circuit, wherein a Secure Element is defined as a tamper-resistant platform capable of securely hosting applications and their confidential and cryptographic data in accordance with the rules and security requirements set forth by a set of well-identified trusted authorities, wherein the Secure Element modifies an operation of the cryptographic system if power is being injected at the second external connection”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/4/2022
/J.E.J/Examiner, Art Unit 2439                    


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439